CHEHARDY, Chief Judge.
Intervenor, Liberty Mutual Insurance Company, appeals a judgment in its favor which failed to award legal interest. Inter-venor is the workers’ compensation carrier for the employer of plaintiff, Elizabeth Do-ran, who was injured while working in the scope of her employment with Bio Medical Reference Labs, Inc.
Plaintiff filed suit against defendants, Willie Chrisholm, McMillion Dozer Service, Inc., and the Insurance Company of North America, for the injuries she sustained. Liberty Mutual intervened to recover workers’ compensation benefits paid to plaintiff. During trial of the matter, plaintiff settled with all defendants except Liberty Mutual. The matter was subsequently reset for trial, after which judgment was rendered in favor of Liberty Mutual in the amount of $78,984.80, representing the total amount of the workers’ compensation lien. However, the judgment failed to include legal interest, and intervenor filed this appeal asserting its entitlement to legal interest on the judgment.
The workers’ compensation insurer who intervenes in a lawsuit filed by the worker against a third-party tort-feasor is entitled to legal interest on the amount paid to the worker. Larson v. Huskey, 440 So.2d 769 (La.App. 4 Cir.1983); Breaux v. Roy Young, Inc., 397 So.2d 1384 (La.App. 3 Cir.1981); Lachney v. Motor Parts & Bearing Supply, 357 So.2d 1277 (La.App. 3 Cir.1978); Willis v. Stauffer Chemical Co., 349 So.2d 1390 (La.App. 3 Cir.1977). That amount includes interest on all amounts paid as of the date of intervenor’s demand, as well as interest on any amounts paid after judicial demand, until such time as the judgment becomes final. Larson v. Huskey, supra; Willis v. Stauffer Chemical Co., supra. Consequently, we find the intervenor is entitled to an amended judgment. In the interest of judicial economy, and following the rationale in Willis, however, we need not remand the case to the trial court.
Accordingly, for the reasons expressed herein, it is ordered, adjudged and decreed that the judgment of the trial court in favor of intervenor, Liberty Mutual Insurance Company, against defendants in intervention is hereby amended to include legal interest. Said interest is to run (1) on all amounts paid as of the date of judicial demand by Liberty Mutual from date of judicial demand until the judgment becomes final, and (2) on all amounts paid subsequent to judicial demand from the date each payment was or will be made until the judgment is final.
The judgment is affirmed in all other respects. Costs of this appeal are to be paid by appellants.
AMENDED AND AFFIRMED.